       Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 1 of 42




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 In the Matter of the Application of the                             Affidavit in Support of Application for Order
 United     States   of America        for                          Authorizing (a) Extended Interception of Wire
 Authorization to (a) Extend Interception                             Communications Over a Cellular Telephone,
 of Wire Communications Occurring over                              and (b) Initial Authorization to Intercept Wire
 the     Cellular   Telephone    Initially                                                 Communications over a
 Identified as 732-586-2198, and (b)                                                            Cellular Telephone
 Intercept      Wire     Communications
 Occurring over a Cellular Telephone                                                                                                 Sealed
 Initially Identified as 929-303-0111,
 USAO Reference No. 2018R00774.



                                                                Contents

  I. Specifications .................... :..................................................................................................... 3
     A. Affiant ................................................................................................................................ 3
     B. Purpose of Affidavit ........................................................................................................... 3
     C. Target Subjects ................................................................................................................... 4
     D. Target Offenses .................................................................................................................. 4
     E. Objectives of the Interception ............................................................................................ 5
     F. Target Cellphones and Service Provider ............................................................................ 5
         1. Target Cellphones and Successor Target Cellphones Identifiers ................................... 5
         2. Successor Service Provider ............................................................................................. 7
         3. Application to Successor Target Cellphones and Successor Service Provider ............... 7
     G. Wire Communications Capabilities of Target Cellphone .................................................. 7
     H. B·ackground Conversations ................................................................................................ 8
     I. Territorial Scope and Jurisdiction ........................................................................................ 8
     J. Period of Interception .......................................................................................................... 8
     K. Monitoring Agents and Personnel ...................................................................................... 9
     L. Minimization of Wire Communications ............................................................................. 9
     M. Prior Applications ............................................................................................................ 10
 II. The Investigation and Probable Cause ................................................................................. 11
     A. Probable Cause ........................................................................................................... ·...... 11
    B. Basis and Scope of Declarations ...............................................................................,....... 12
     C. Details of the Investigation .............................................................................................. 13
    D. Analysis of Communications Records for the Target Cellphones ................................... 24




                                                                                                                                   USAO_001995
       Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 2 of 42




   III. Normal Investigative Techniques ....................................................................................... 25
       A. Insufficiency of Alternative Investigative Techniques .................................................... 25
           1. Undercover Officers ...................................................................................................... 25
           2. Confidential Informants and Cooperating Witnesses ................................................... 26
           3. Physical Surveillance .................................................................................................... 28
           5. Geolocation Information ............................................................................................... 30
           6. Telephone Records and Pen Registers .......................................................................... 31
           8. Grand Jury Process ....................................................................................................... 32
           9. Search Warrants ............................................................................................................ 33
           10. Arrests ......................................................................................................................... 34
           11. Trash Searches ............................................................................................................ 35
           12. Prior Wiretaps ............................................................................................................. 35
   IV. Ancillary Investigative Orders ............................................................................................ 37
      A. Order to Service Provider ................................................................................................ 37
           1. Technical Assistance to Accomplish the Interception .................................................. 37
          2. Pen Register and Trap and Trace Information .............................................................. 37
          3. Geolocation Information and Delayed Notice and Return ........................................... 38
          4. Non-Disclosure ............................................................................................................. 40
          5. Successor Service Provider ........................................................................................... 40
      B. Order for Expedited Provision of Information Concerning Communications Devices
      Related to the Interception .................................................................................................... 40
   V. Sealing .................................................................................................................................. 41




                                                                       2

2017.10.30




                                                                                                                                     USAO_001996
       Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 3 of 42




 State of New York                  )
 County ofNewYork                   ) ss.:
 Southern District of New York      )

         NELSON PABON, a Task Force Officer with the Drug Enforcement Administration, being

 duly sworn, deposes and states:

I. Specifications

     A. Affiant

         I am an investigative or law enforcement officer of the United States within the meaning

of 18 U.S.C. § 2510(7)-that is, an officer of the United States who is empowered by law to

conduct investigations of and to make arrests for offenses enumerated in 18 U.S.C. § 2516. I have

been a Task Force Officer with the Drug Enforcement Administration ("DEA") for approximately

five years. During that time, I have participated in investigations of unlawful drug trafficking and

money laundering and, among other things, have conducted or participated in surveillance, the

execution of search wanants, debriefings of informants, reviews of taped conversations and drug

records, and have participated in investigations that included the interception of wire and electronic

communications. Through my training, education and experience, I have become familiar with

the manner in which illegal drugs are transported, stored, and distributed, the methods of payment

for such drugs, the laundering of narcotics proceeds, and the "lingo" and coded language used by

narcotics traffickers.

    B. Purpose of Affidavit

         I respectfully submit this Affidavit in support of the Application of Assistant United States

Attorney Michael K. Krouse pursuant to the provisions of Chapter 119 of Title 18, United States



                                                  3

2017.10.30




                                                                                            USAO_001997
       Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 4 of 42




 Code ("Title III"), for an Order of Interception authorizing (1) the extended interception and

recording of wire communications by the Target Subjects specified below over Target Cellphone-

 1 specified below, and (2) initial interception and recording of wire communications by the Target

Subjects specified below over Target Cellphone-2 specified below (collectively, the "Target

Cellphones"). I further submit this Affidavit in support of the Government's Application for

ancillary orders and warrants (a) to the Service Provider, and any Successor Service Provider, for

(i) necessary technical support to accomplish the interception, pursuant to 18 U.S.C. § 2518(4);

(ii) pen register and trap and trace information for the Target Cellphones pursuant to 18 U.S.C. §§

3121 et seq.; and (iii) geolocation information for the Target Cellphones, pursuant to Fed. R. Crim.

P. 41, with delayed notification to the person affected pursuant to Rule 41(f)(3) & 18 U.S.C. §

3103a(b); and (b) to any wire communications service provider, pursuant to 18 U.S.C. § 2703(d)

for expedited provision of subscriber, toll and service records for telephones and communications

devices in communication with the Target Cellphones.

     C. Target Subjects.

         As also set forth in the Application, the Target Subjects whose communications are sought

to be intercepted are: Adalberto VELAZQUEZ; Reinaldo ROMAN; Jamie GARCIA; Antonio

BURGOS; Jose RIVERA, a/k/a "Monstro," Marilyn ANDINO; FNU LNU, a/k/a "Tone," and

others unknown.

    D. Target Offenses

         As also set forth in the Application, the Target Offenses that are the subject of this

Application, each of which is predicate offense under 18 U.S.C. § 2516, are: offenses involving



                                                4

2017.10.30




                                                                                         USAO_001998
       Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 5 of 42




 the distribution, and possession with intent to distribute, of controlled substances, to wit, heroin,

 fentanyl, and cocaine, the use of wire facilities to facilitate the same, the maintenance of

 drug-involved premises, conspiracy to do the same and attempts to do the same, in violation of 21

 U.S.C. §§ 841, 843(b), 846, and 856.

     E. Objectives of the Interception

         As also set forth in the Application, the objectives of the interception sought herein are to

reveal to the greatest extent possible: (i) the nature, extent and methods of the Target Subjects'

commission of the Target Offenses; (ii) the identities of the Target Subjects, to the extent currently

unknown, as well as their accomplices, aiders and abettors, co-conspirators, and participants in

their illegal activities; (iii) the source, receipt, and distribution of contraband, and money involved

in those activities; (iv) the locations and items used in furtherance of those activities; (v) the

existence and locations ofrecords; (vi) the locations and sources ofresources used to finance their

illegal activities; (vii) the locations and disposition of the proceeds from and relating to those

activities; and (viii) the location and other information necessary to seize and/or forfeit contraband,

money and items of value, and other evidence of or proceeds of the commission of the Target

Offenses. In addition, these interceptions are expected to constitute admissible evidence of the

commission of the Target Offenses.

    F. Target Cellphones and Service Provider

         1. Target Cellphones and Successor Target Cellphones Identifiers

         The current telephone number of Target Cellphone-I is 732-586-2198. Target Cellphone-

1 appears to be a prepaid cellphone with no subscriber information. Based on my participation in



                                                  5

2017.10.30




                                                                                            USAO_001999
       Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 6 of 42




this investigation, and as set forth below, I believe that Target Subject Adalberto VELAZQUEZ

uses Target Cellphone-I. Service to Target Cellphone-I is provided by AT&T. Target Cellphone-

 I includes a removable SIM (Subscriber Information Module) card. The SIM card is a memory

chip where certain information, such as subscriber information, is stored. Among the information

stored on a SIM card is a serial number, somewhat the equivalent of a customer account number,

called, variously, the International Mobile Subscriber Identity (or Identification or Identifier)-the

IMSI number. The IMSI for Target Cellphone-l's SIM card is 310410041485340. At this time,

the key identifier for Target Cellphone-I, and the means by which it will be identified to the

Service Provider for installation of the intercept, is the telephone number.

         The cmTent telephone number of Target Cellphone-2 is 929-303-0111. Target Cellphone-

2 appears to be a prepaid cellphone subscribed in the name of "Raymond Resto," 561 W. 141

Street, Apt. 105, New York, NY 10031. Based on my participation in this investigation, and as

set forth below, I believe that Target Subject FNU LNU, a/Ida "Tone" uses Target Cellphone-2.

Service to Target Cellphone-2 is provided by T-Mobile. Target Cellphone-2 includes a removable

SIM (Subscriber Information Module) card. The SIM card is a memory chip where certain

information, such as subscriber information, is stored. Among the information stored on a SIM

card is a serial number, somewhat the equivalent of a customer account number, called, variously,

the International Mobile Subscriber Identity (or Identification or Identifier)-the IMSI number.

The IMSI for Target Cellphone-2's SIM card is 310260143043812. At this time, the key identifier

for Target Cellphone-2, and the means by which it will be identified to the Service Provider for

installation of the intercept, is the telephone number.



                                                  6

2017.10.30




                                                                                          USAO_002000
       Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 7 of 42




         A user of cellphones like the Target Cellphones may switch the SIM card from one

cellphone to another; may obtain a new SIM card (for example, a pre-paid card) for use with the

 same telephone number; or may request the service provider to port a new telephone number to

the SIM card. It is to capture communications after certain such switches in customer service that

authorization to intercept "Successor Target Cellphones" is also sought. By "Successor Target

Cellphone" is meant (a) a cellphone with the same telephone number as one of the Target

Cellphones, but where the SIM card's IMSI has changed; or (b) a cellphone with a new telephone

number, but where the SIM card's IMSI remains the same.

         2. Successor Service Provider

         I know from the foregoing that the user of such a cellphone can switch the provider of

service to that cellphone from one service provider to another service provider ("Successor Service

Provider").

         3. Application to Successor Target Cellphones and Successor Service Provider.

         To avoid interruption in the execution of the Order of Interception, it is requested that the

Order oflnterception apply without further order of this Court to any Successor Target Cellphones,

as well as to any Successor Service Provider for the Target Cellphones. Further, unless otherwise

indicated, references herein to the "Target Cellphones"· or "Service Provider" include any

successors thereto.

    G. Wire Communications Capabilities of Target Cellphone

         In addition to normal voice communications capabilities, the Service Providers for the

Target Cellphones have advised us that the Target Cellphones have voicemail capabilities. It is



                                                  7

2017.10.30




                                                                                           USAO_002001
       Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 8 of 42




 requested that the Order of Interception also apply to messages left to, and retrieved from,

voicemail, that are otherwise subject to interception under Title III.

     H. Background Conversations

         It is common practice that individuals using cellphones frequently speak in the presence of

and while personally communicating with other individuals on the subjects related to the cellphone

communication. It is accordingly requested that the Order oflnterception also apply to background

conversations overheard over the Target Cellphones while the Target Cellphones are active or

otherwise in use, that are otherwise subject to interception under Title III.

     I. Territorial Scope and Jurisdiction

         This Court has territorial jurisdiction to authorize the interception of wire communications

sought in this application because, even if the Target Cellphones are used outside the Southern

District of New York, all interceptions will automatically be routed to, and first heard and

minimized, in the Southern District of New York. In the event the Target Cellphones leave the

United States during the period of interception, interceptions will continue to be routed to, and first

heard and minimized in the Southern District of New York, to the extent the Target Cellphones'

communications continue to be transmitted via the Service Provider's system.

    J. Period of Interception

         As set forth in the Application, the DEA will execute the Order of Interception as soon as

practicable after it is signed. Inasmuch as the illegal operation described herein is a continuing

conspiracy involving numerous persons as yet unidentified and unknown, it is requested that

authorization to intercept not automatically terminate when the first communication described



                                                  8

2017.10.30




                                                                                            USAO_002002
       Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 9 of 42




herein has been obtained, but rather continue until the Objectives of the Interception are fully

achieved, or for a period of thirty (30) days, whichever is earlier. As to Target Cellphone-1, the

thirty days are measured from the date the Order oflnterception is signed. As to Target Cellphone-

2, the thiliy days are measured from the earlier of the date on which investigative or law

enforcement officers begin to conduct interception under the Order of Interception, or ten days

from the date of that Order.

     K. Monitoring Agents and Personnel

         Consistent with 18 U.S.C. § 2518(5), the interceptions for which authorization is sought

will be conducted only by Government personnel, and by individuals operating under a contract

with the Government under the supervision of an investigative or law enforcement officer

authorized to conduct the interception.

     L. Minimization of Wire Communications

         Consistent with 18 U.S.C. § 2518(5), monitoring agents and personnel will conduct the

interception in such a way as to minimize the interception of wire communications not otherwise

subject to interception under Title III. Monitoring of conversations will terminate immediately

when it is determined that the conversation is unrelated to communications subject to interception

under Title III. Interception will be suspended immediately when it is determined through voice

identification, physical surveillance, or otherwise, that none of the Target Subjects or any of their

confederates, when identified, are participants in the conversation, unless it is determined during

the portion of the conversation already overheard that the conversation is criminal in nature. If a

conversation has been minimized, the monitoring agents will spot check to ensure that the



                                                 9

2017.10.30




                                                                                           USAO_002003
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 10 of 42




conversation has not turned to criminal matters. In the event the intercepted communications are

in a code or foreign language, and an expert in that code or foreign language is not reasonably

available during the interception period, minimization will be accomplished as soon as practicable

after such interception.      Special attention shall be given to minimize all privileged

communications. Monitoring agents and personnel will also operate under specific Minimization

Instructions provided by the Assistant United States Attorney supervising the interception.

     M. Prior Applications

         I have been informed that reviews of the electronic surveillance files were conducted for

the Drug Enforcement Administration on November 27, 2018; the Federal Bureau oflnvestigation

on November 27, 2018; and United States Immigration and Customs Enforcement on November

27, 2018; and that those reviews revealed no prior applications for Court authorization to intercept

wire, oral, or electronic communications involving the Target Cellphones, the Target Subjects, or

the places named herein, except as follows:

         On or about October 18, 2018, the Honorable Colleen McMahon of the U.S. District Court

for the Southern District of New York signed an Order oflnterception (the "October 18 Order")

authorizing the interception of wire communications over a cellular phone believed to be used by

Reinaldo ROMAN and identified by phone number 646-659-7129 (the "ROMAN Phone").

Interception pursuant to the October 18 Order began on or about the next day, October 19, 2018.

The interceptions over the ROMAN Phone ended on November 17, 2018. The target subjects of

the October 18 Order included Adalberto VELAZQUEZ; Reinaldo ROMAN; Jamie GARCIA;




                                                10

2017.10.30




                                                                                          USAO_002004
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 11 of 42




 Antonio BURGOS; and others unknown.                    Communications were intercepted between

VELAZQUEZ and ROMAN, among others, regarding narcotics activity.
                                                             '

             On or about November 1, 2018, the Honorable Robert W. Sweet of the U.S. District Court

for the Southern District of New York signed an Order of Interception (the "November 1 Order")

authorizing the interception of wire communications over Target Cellphone-1.                Interception

pursuant to the November 1 Order began on or about the next day, November 2, 2018. The

interceptions over Target Cellphone-1 are scheduled to end on December 1, 2018. The target

subjects of the November 1 Order included Adalberto VELAZQUEZ; Reinaldo ROMAN; Jamie

GARCIA; Antonio BURGOS; Jose RIVERA, a/k/a "Monstro," and others unknown.

Communications have been intercepted between VELAZQUEZ and ROMAN, RIVERA, and

"Tone," among others, regarding narcotics activity.

II. The Investigation and Probable Cause

    A. Probable Cause

         For the reasons set out in this affidavit, I respectfully submit that there is probable cause to

believe that one or more of the Target Subjects have committed, are currently committing, and will

continue for at least the next 30 days to commit one or more of the Target Offenses; that one or

more of the Target Subjects, during the period of interception sought, will use the Target

Cellphones in furtherance of, in connection with, to facilitate, to accomplish, and to commit the

Target Offenses specified herein; that additional communications of the same type will occur

during the period of interception requ~sted; and that the interception sought herein will achieve

the Objectives of the Interception.



                                                   11

2017.10.30




                                                                                              USAO_002005
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 12 of 42




     B. Basis and Scope of Declarations

             This case is being investigated by the DEA.     I have personally participated in the

 investigation and I make this affidavit based on my personal paiiicipation in this investigation, and

 based on reports made to me by DEA agents, analysts, and other law enforcement authorities. The

technical information set forth herein is additionally based on agency training, review of agency

and industry technical publications, information obtained from service providers, and review of

other wiretap applications. Except where otherwise noted or the context otherwise makes clear,

(i) the information set forth in this affidavit may include information provided to me by other law

enforcement agents who have assisted in the investigation; (ii) wherever in this affidavit I assert

that a statement was made, the statement was made by another law enforcement officer (any of

whom may have had either direct or hearsay knowledge of that statement) to whom I or other law

enforcement officers have spoken or whose repo1is I have read and reviewed; (iii) such statements

are repo1ied in substance and in paii; (iv) where I refer to the contents of previously recorded

conversations (e.g., consensual recordings or prior wiretap interceptions), my quotations and

descriptions are based on preliminary draft transcripts and/or translations of those conversations;

and (v) information resulting from surveillance sets forth either my personal observations or

information provided directly or indirectly through other law enforcement officers who conducted

such surveillance. Fmiher, because this affidavit is being submitted for the limited purpose of

securing an order authorizing the interception of wire communications, I have not included details

of every aspect of this investigation to date. Facts not set forth herein are not being relied on in

reaching my conclusion that orders should be issued. Nor do I request that this Court rely on any



                                                 12

2017.10.30




                                                                                           USAO_002006
        Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 13 of 42




facts not set forth herein in reviewing this application for an order authorizing the interception of

wire communications.

     C. Details of the Investigation

          Since in or about 2017, the DEA has been investigating a drug trafficking organization

("DTO") that is distributing large quantities of fentanyl-laced heroin out of auto body shops

located in the Bronx.     One of the auto body shops is owned by Target Subject Adalberto

VELAZQUEZ, the user of Target Cellphone-I, and is located at 1125 Whitlock Avenue in the

Bronx ("Auto Body Shop-I").       According to a confidential source ("CS-I"), 1 from in or about

2013 until in or about April 2017, VELAZQUEZ and several other dealers used Auto Body Shop-

I to traffic in narcotics, including heroin mixed with fentanyl. CS-I stated that from 2013 until

April 2017, CS-I obtained approximately 100 bundles, or approximately 100 grams, of heroin

approximately every 10 days from VELAZQUEZ. CS-I also stated that VELAZQUEZ had

several individuals working on his behalf to distribute narcotics, including an individual that CS-

1 identified as "Monster" or "Monstro."

         On or about December 12, 2017, an NYPD undercover officer (the "UC") met with Target

Subject Antonio BURGOS.         BURGOS placed a telephone call to "Jimmy," who was later

identified as Target Subject Jaime GARCIA. The UC and BURGOS then traveled by car to Auto



    1
     CS-I has pleaded guilty to narcotics offenses in the Southern District of New York, and is
providing information in the hopes of a more lenient sentence. CS-I has five prior felony
convictions, including for criminal possession of stolen property in 2006, criminal sale of a
controlled substance in 1995, attempted criminal sale of a controlled substance in 1991, criminal
possession of a controlled substance in 1991, and attempted robbery in 1983. CS- I's information
has been deemed reliable and has sometimes been corroborated by independent evidence.

                                                13

2017.10.30




                                                                                          USAO_002007
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 14 of 42




Body Shop-1. The UC gave BURGOS $300 and BURGOS then went inside Auto Body Shop-1.

When BURGOS exited Auto Body Shop-1, BURGOS handed the UC 50 glassines of heroin

stamped with the word "scorpion." The glassines later tested positive for fentanyl and heroin.

         On or about January 9, 2018, the UC met with BURGOS again. The UC stated that

BURGOS called GARCIA and told GARCIA that BURGOS was on his way to see him. The UC

and BURGOS then traveled by car to Auto Body Shop-1. The UC gave BURGOS $300, and

BURGOS went into Auto Body Shop-1. When BURGOS came out of Auto Body Shop-1,

BURGOS handed the UC 50 glassines of heroin stamped with the word "scorpion." The glassines

later tested positive for fentanyl and heroin.

         On or about March 28, 2018, the UC purchased from BURGOS another 150 glassines of

heroin stamped with the word scorpion for $900. This meeting was arranged by the UC speaking

to BURGOS over the BURGOS Phone. During this controlled purchase, the UC met BURGOS's

supplier, who was identified as the Target Subject Reinaldo ROMAN. At the meeting, ROMAN

instructed the UC to contact him directly instead of continuing to purchase drugs from BURGOS.

         On or about April 10, 2018, the UC arranged to meet ROMAN in the vicinity of 804 East

138th Street in the Bronx. When ROMAN arrived at that location, he entered the UC's vehicle

and sold the UC 600 glassines of heroin for $3,000. The glassines later tested positive for fentanyl

and heroin.

         On or about April 23, 2018, the UC arranged to meet ROMAN at a gas station in the Bronx.

When ROMAN arrived, he told the UC to follow him to the vicinity of 328 Throgs Neck




                                                 14

2017.10.30




                                                                                          USAO_002008
        Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 15 of 42




Expressway in the Bronx. ROMAN then sold the UC 600 glassines of heroin for $3,000. The

glassines later tested positive for fentanyl and heroin.

          On or about May 16, 2018, ROMAN called the UC. During this conversation, ROMAN

stated, in substance and in part, that the phone he was using was his new phone number, 646-659-

7129-i.e., the ROMAN Phone-and that the other one is "no good." The UC stated, in substance

and in part, that he was looking for the same amount as he previously purchased. ROMAN stated,

in substance and in part, that he was "dry," and that he would call the UC "when we up and

working." Based on my training and experience, it appears that ROMAN was telling the UC on

this call that he had a new phone number, and that he was cmrnntly out of narcotics to sell, but that

he would call the UC later once he had a new supply of narcotics.

          On or about June 6, 2018, the UC contacted ROMAN on the ROMAN Phone in order to

arrange a meeting. ROMAN and the UC met in the vicinity of Story and Fteley Avenues in the

Bronx, and ROMAN sold the UC 600 glassines of heroin for $3,000. The glassines later tested

positive for fentanyl and heroin.

         In or about June 2018, a cooperating source ("CS-2"),2 provided me with the phone number

for Target Cellphone-1, and stated that Adalberto VELAZQUEZ, a Target Subject of this

investigation from whom CS-1 regularly obtained heroin between 2013 and April 2017, and who

owned and operated Auto Body Shop-1, was using Target Cellphone-1. CS-2 informed law

enforcement, in or about June 2018, that VELEZQUEZ continues to distribute heroin.



    2
     CS-2 is a paid cooperating source for the DEA. CS-2's information has been deemed reliable
and sometimes has been corroborated by independent evidence.

                                                 15

2017.10.30




                                                                                          USAO_002009
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 16 of 42




             As stated above, on or about October 18, 2018, the Honorable Colleen McMahon, Chief

 United States District Judge for the Southern District of New York, authorized the interception of

 wire communications over the ROMAN Phone. On or about October 19, 2018, law enforcement

began intercepting wire communications over the ROMAN phone.

             On or about October 24, 2018, at approximately 10:01 a.m., VELAZQUEZ used Target

 Cellphone- I to call the ROMAN Phone. The call was intercepted and I have reviewed the

recording and a draft transcript of the call. The following is a portion of the conversation that took

place over Target Cellphone- I:

         VELAZQUEZ:          Listen, are you finishing? I'm working.

         ROMAN:            But I finished already. I had the money to give it to you and this thing
         happened to me, brother.

         VELAZQUEZ: Oh man! And those people are waiting for me, buddy. What are we
         going to do now?

         ROMAN:              I have 1500 pesos for you.

         VELAZQUEZ:          I don't dare to go to those people with 1500 pesos. Are you crazy?

         ROMAN:              But buddy, I don't know what to do.

         VELAZQUEZ:          Fuck, man.

         ROMAN:              You get it [Unintelligible]. What can I do?



         VELAZQUEZ:          Yeah. Anyway, we'll talk tomorrow then.

         ROMAN:              Alright. So look, I already finished.

         VELAZQUEZ: Damn, man. And those people are calling me. I've been calling you to
         ask you and look now.


                                                   16

2017.10.30




                                                                                           USAO_002010
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 17 of 42




         ROMAN:             My phone was in the car. You know what? The thing is that the guy
         owed me money. And I was fed up with all the bullshit; and I slapped him in front of many
         people and he got embarrassed, so he called the police on me. I was sitting in the car. The
         police came with all their guns. That scared me a lot. With their guns drawn; and
         supposedly I was in the car with a gun. They checked, and they found a bundle on top so
         you already know. They charged me with possession. And since I had a long record, and
         even a bible can be written (with all the records.)

         VELAZQUEZ:        I have a fucking thing here, and it's driving me crazy.

         ROMAN:            Well, I'm dry. People are calling me and I just let the phone rings
         because what will I tell them?

         VELAZQUEZ:        So come home then so you can grab 20 upfront.

         ROMAN:            When? Now?

         VELAZQUEZ:        Soon, when I finish. Be on the alert so that when I get out, you can grab
         them.

         Based on my training and experience, my knowledge of this case, and the context of this

call, it appears that VELAZQUEZ is continuing to supply narcotics to ROMAN, and that ROMAN

owes VELAZQUEZ money. ROMAN tells VELAZQUEZ that he has "1500 pesos," which, based

on my training and experience, is code for $1,500. VELAZQUEZ appears to say that he cannot

go to his suppliers with such a small amount of money. ROMAN then states that he was arrested

with a "bundle," which I understand, based on my training and experience, to mean a bundle of

heroin-i.e., 10 glassines of heroin. ROMAN then tells VELAZQUEZ that he is "dry," which,

based on my training and experience, I understand to mean that ROMAN no longer has narcotics

to sell. In response, VELAZQUEZ tells ROMAN to "come home" so that he can grab "20

upfront." Based on my training and experience, and my participation in this investigation, it

appears that VELAZQUEZ is offering to supply ROMAN with a quantity of narcotics on

consignment.

                                                17

2017.10.30




                                                                                         USAO_002011
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 18 of 42




         After intercepting this call, I performed physical surveillance on ROMAN's residence. I

observed ROMAN leave his residence and drive to a location that, based on my previous

 surveillance, I have learned is VELAZQUEZ's residence. I saw ROMAN enter VELAZQUEZ's

residence empty-handed.       When ROMAN left VELAZQUEZ's residence a short time later,

ROMAN was carrying what appeared to be a small package in a weighted plastic bag. Based on

the intercepted call above, I believe that the plastic bag contained a quantity of narcotics.

         As stated above, on or about November 1, 2018, the Honorable Robert W. Sweet, United

States District Judge for the Southern District of New York, authorized the interception of wire

communications over Target Cellphone-I. On or about November 2, 2018, law enforcement began

intercepting wire communications over Target Cellphone-I.

         On or about November 6, 2018, at approximately 3:13 p.m., a call was intercepted over

Target Cellphone-I with an unknown individual using Target Cellphone-2. Based on previous

intercepted calls, it appears that this unknown individual who is using Target Cellphone-2 goes by

the name "Tone."       The following is a portion of the conversation that took place between

VELAZQUEZ and "Tone":

             TONE:             Listen, my fat friend from across the street is calling me, you heard?
             He's calling me. He's been calling me two days now.

             VELAZQUEZ: Listen, as soon as they bring that to me, I' 11 pass it to you. Because
             this one was calling me also, to grab some as well. I don't even know what to do.

             TONE:              Who? The small guy?

             VELAZQUEZ:         The young kid. Of course.

             TONE:                Bro, the young kid, I spoke to him already. I don't know why he's
             call ... he called you again?


                                                 18

2017.10.30




                                                                                           USAO_002012
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 19 of 42




             VELAZQUEZ: He called me yesterday.

             TONE:            He called you yesterday because he thought he was going to get
             locked up. He's waiting, they're going to violate him. They're going to give him 90
             days.

             VELAZQUEZ: Damn.

         Based on my training and experience, my participation in this investigation, and the context

of the call, it appears that "Tone" is one of VELAZQUEZ's suppliers for narcotics. Tone appears

to state that his boss ("my fat friend") is calling him, and VELAZQUEZ assures Tone that "as

soon as they bring that to me, I'll pass it to you"-as in, the money that i~ owed. VELAZQUEZ

also mentions that another individual, "the young kid," was calling to also "grab some as well"-

as in, some of the money. The young kid wanted the money because, "he thought he was going to

get locked up."

         On or about November 8, 2018, at approximately 6:24 p.m., another call wa·s intercepted

over Target Cellphone-1 between VELAZQUEZ and "Tone," who was again using Target

Cellphone-2. That call included the following conversation:

             TONE:             Listen, I have to bring a picture of someone. You hear?

             VELAZQUEZ:        Mmm.

             TONE:             Huh?

             VELAZQUEZ:        Well, alright.

             TONE:             I'll pass. I'll pass by there. Did the guy pay the rent, yet?

             VELAZQUEZ:        Tomoffow, I think.

             TONE:             Okay, alright. But I have to pass you a really nice picture. Okay?


                                                 19

2017.10.30




                                                                                           USAO_002013
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 20 of 42




             VELAZQUEZ:         Alright, tomorrow. We'll see each other tomorrow.

         Based on my training and experience, my paiiicipation in this investigation, and the context

of the call, a "picture" is a common code for a sample of narcotics. Therefore, it appears that

"Tone" is telling VELAZQUEZ that he wants to stop by to provide him a sample of narcotics.

"Tone" also asked if the "guy pa[id] the rent yet"-meaning, whether VELAZQUEZ's customer

paid for the narcotics that VELAZQUEZ supplied.

         On or about November 12, 2018, at approximately 1:39 p.m., another call was intercepted

between VELAZQUEZ, using Target Cellphone-1, and an female caller who was later identified

as Marilyn ANDINO ("ANDINO"). That call included the following conversation:

             ANDINO:            You have me in this mess for three days. Look, they are waiting for
             me.

             VELAZQUEZ: Take it easy, I am taking it to you now for sure. What happened
             was, what was there was no good, and the thing I fixed it, for sure I am taking that to
             you shortly.

             ANDINO:            Alright.

             VELAZQUEZ:         For sure I am seeing you shortly.

             ANDINO:            It's that these people are waiting.

         Based on my training and experience, my paiiicipation in this investigation, and the context

of the call, it appears that VELAZQUEZ supplies ANDINO with narcotics. VELAZQUEZ is

telling ANDINO that the narcotics he had were no good, and that he fixed them, so he would be

bringing her the narcotics "shortly." Later that day, at 2:45 p.m., the VELAZQUEZ told ANDINO

over an intercepted call that he was on his way, and the ANDINO said that she would be sending




                                                  20

2017.10.30




                                                                                           USAO_002014
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 21 of 42




her son down to meet VELAZQUEZ. On this call, the UF described her son as "tall, slim, and

bald."

         After intercepting this call, I and other law enforcement agents performed physical

surveillance on VELAZQUEZ. I observed VELAZQUEZ arrive by car at a building located at

 1106 W. Farms Road, in the Bronx. VELAZQUEZ handed an object to an individual, who

matched the description of the UF's son, and who was later identified as Angel MARTINEZ. After

VELAZQUEZ left, I and other agents stopped and arrested MARTINEZ, and seized a box

containing what appeared to be ten bundles (100 glassines), and two loose glassines of a substance

that appeared to be narcotics. Based on my training and experience, it appears that the substance

provided by VELAZQUEZ, and seized from MARTINEZ, is heroin.

         On or about November 14, 2018, at approximately 3:55 p.m., another call was intercepted

between VELAZQUEZ, using Target Cellphone-1, and "Tone," using Target Cellphone-2. That

call included the following conversation:

             TONE:          Listen. So talk to me. What about this dude Jose? I asked him about
             that and he was telling some story, brother.

             VELAZQUEZ:       Why, why, why?

             TONE:         About the 100 pesos that I lent him.

             VELAZQUEZ:       To Jose?

             TONE:         Yes, remember it was 100?

             VELAZQUEZ:       Yes, it was 200 pesos. I took 100 pesos and he took 100 pesos.

             TONE:         Yes, I know. He is ...

             VELAZQUEZ:       You have to put that on his account, put it on his account.


                                                21

2017.10.30




                                                                                            USAO_002015
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 22 of 42




             TONE:         Yes, but is that I have to give that money to the dude.

             VELAZQUEZ:       Yes, to somebody else. I understand you, I understand you.

             TONE:         That's not mine and then ...

             VELAZQUEZ: The guy who is corning to see me now. I'll give that to you, because
             I already gave five pesos to the kid. He came.

             TONE:         Who, the kid?

             VELAZQUEZ:       Yes.

             TONE:        This guy is ...

             VELAZQUEZ: I got rid of him already. It has been three times that I have to come
             down to give it to him.

             TONE:        Of what, five?

             VELAZQUEZ:       Of five. First it was 5,800 pesos. Do you remember?

             TONE:        Yes.

             VELAZQUEZ: Uh-huh. The first one was five, another one for 5,800 and five now.
             We just owe him. a little bit now. So, this one. I'll give you this one now.

             TONE:        Damn man, I have to give to this people, they ...

             VELAZQUEZ:       Yes, I have. Yes, but you know the kid was driving me crazy.

             TONE:        No, I know. That's why I said, "That faggot can go and fuck himself."

             VELAZQUEZ: No, now, the other thing.

             TONE:        Because of him we had bad luck with that shit.

             VELAZQUEZ:       I'm stuck right now, man.

             TONE:        Yes, but the one who loaned me the 200 pesos, that's ... T need that
             guy.

             VELAZQUEZ: Yes, yes.


                                                22

2017.10.30




                                                                                      USAO_002016
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 23 of 42




             TONE:          You understand me?



             TONE:          Listen, when are they paying you the rent?

             VELAZQUEZ: I don't know. I told him around these days ... the quicker the better.
             That's for you.

             TONE:          Yes. No, that's not for me, that's for the guy, you heard?



             TONE:          That's for the guy, it's not for me.

             VELAZQUEZ:        Um, okay, don't worry then. As soon as I get it, I'll give it to you.

         Based on my training and experience, my participation in this investigation, and the context

of the call, it again appears that "Tone" is one ofVELAZQUEZ's suppliers for narcotics. "Tone"

appears to state that his supplier or boss wants to get paid for narcotics, and VELAZQUEZ assures

"Tone" that "[a]s soon as I get it, I'll give it to you"-as in, the money that VELAZQUEZ owes

to "Tone" for the product that "Tone" provided him.·

         On or about November 26, 2018, at approximately 12:07 p.m., VELAZQUEZ used Target

Cellphone-I to call the ROMAN Phone.           The call was intercepted and I have reviewed the

recording and a draft transcript of the call. The following is a portion of the conversation that took

place over Target Cellphone- I:

         VELAZQUEZ:        How are you?

         ROMAN:          Very good, very good. I have a question. Of the pieces that you gave
         me, how many pieces were they?

         VELAZQUEZ:        60 and 25?


                                                 23

2017.10.30




                                                                                            USAO_002017
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 24 of 42




         ROMAN:             Uh-huh, 85, okay.

         VELAZQUEZ:         Uh-huh.

         ROMAN:             Alright, so what's missing? It's 15 ... 3 5 more.

         VELAZQUEZ:         Yes.

         ROMAN:             Okay, alright.

         VELAZQUEZ:         They're there.

         ROMAN:             Just making sure ..

         Based on my training and experience, my knowledge of this case, and the context of this

call, it appears that ROMAN is asking how many bundles of heroin VELAZQUEZ provided him

("how many pieces"), and VELAZQUEZ answered 60 and 25, for a total of 85.

         Based on the foregoing, it appears that Target Cellphone-I is in Adalberto VELAZQUEZ' s

possession and that VELAZQUEZ is continuing to distribute narcotics to ROMAN and others.

Further, it appears that Target Cellphone-2 is in the possession of FNU LNU, a/k/a "Tone," and

that "Tone" is supplying narcotics to VELAZQUEZ. I believe that Order oflnterception will lead

to further information about the location and identity of the Target Subjects, including other

suppliers to VELAZQUEZ and "Tone," and of the narcotics that they are seeking to sell.

Moreover, I submit that there is probable cause to believe that the Order of Interception will lead

to evidence, contraband, fruits, and property otherwise connected to the Target Subjects'

involvement in the sale of narcotics.

    D. Analysis of Communications Records for the Target Cellphones

         I have analyzed the toll records for Target Cellphone-2, including specifically records from

on or about October 21, 2018 up to on or about November 24, 2018.

                                                  24

2017.10.30




                                                                                           USAO_002018
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 25 of 42




             Based on my review of those records, I have learned, among other things, that, during the

 time period for which toll records were reviewed, Target Cellphone-2 called phone number 347-

 918-1756 (the "1756 Phone") approximately 50 times, most recently on November 24, 2018.

Based on my review of business records associated with the 1756 Phone, the 1756 Phone is

 subscribed to Target Subject JOSE RIVERA. According to CS-2, JOSE RIVERA, who CS-2

knows as "Monstro," works for VELAZQUEZ making drug deliveries. As stated above, CS-1

previously informed me that an individual who CS-1 knew as "Monster" or "Monstro" worked

with VELAZQUEZ.

III. Normal Investigative Techniques

     A. Insufficiency of Alternative Investigative Techniques

         Consistent with 18 U.S.C. § 2518(3)(c), I respectfully submit that, for the reasons discussed

below, normal investigative procedures have been tried and have failed or reasonably appear to be

unlikely to succeed if tried or to be too dangerous to achieve the Objectives of the Interception

herein sought.

         1. Undercover Officers

         As described above, the investigation to date has made use of an undercover agent (the

"UC"), and the UC has significantly furthered the objectives of the investigation. In paiiicular,

the UC has made multiple controlled purchases of fentanyl-laced heroin from Target Subjects

Antonio BURGOS and Reinaldo ROMAN, and has placed recorded phone calls to ROMAN in

which ROMAN discusses the pricing for narcotics. Despite the value that the UC has brought to

the investigation to date, however, there is no· expectation that undercover agents such as the UC



                                                   25

2017.10.30




                                                                                            USAO_002019
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 26 of 42




 will be able to ascertain the full scope of the illegal activities of the Target Subjects. Large-scale

 drug trafficking organizations are highly compartmentalized, and it is not plausible to expect that

the activities of undercover agents will result in law enforcement learning about the full scope of

these organizations' operations. Here, for example, the UC has been able to make purchases from

ROMAN, but has not yet made purchases from other members of the DTO-in particular higher-

ranked members of the DTO, like Adalberto VELAZQUEZ, the user of Target Cellphone-I. It is

unlikely that an undercover agent will get any access to members of the organization with whom

he does not need to interact for purposes of a specific narcotics transaction.

         I am also aware that attempting to introduce an undercover agent into a DTO inherently

comes with risks for the agent, paiiicularly if any of the Target Subjects or members of the DTO

suspect that he or she may be a law enforcement officer. It is very possible that attempting to

introduce an additional undercover agent into the DTO may place that person in danger without

promising any significant investigatory advantage.

         2. Confidential Informants and Cooperating Witnesses

         As discussed above, the DEA has usea'two confidential sources, CS-1 and CS-2, to fmiher

the Objectives of Interception. CS-1 provided impmiant information about the scope of the DTO

and how it operated, including by identifying Auto Body Shop-1 as a place where illegal drug

activity was occurring, and by identifying Target Subject Adalberto VELAZQUEZ as a high-level

supplier of heroin. CS-2 provided information about the new phone number being used by

VELAZQUEZ and the phone number being used by Jose RIVERA, a/k/a "Monstro." The

confidential sources have furthered the goals of the investigation.        However, neither of the



                                                 26
2017.10.30




                                                                                            USAO_002020
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 27 of 42




 confidential sources has access to all members of the DTO or even all the Target Subjects. The

 insular nature of the DTO has made it difficult for them to obtain additional points of contact to

further infiltrate the DTO.

         One of the goals of this investigation is to identify, as broadly as possible, the Target

 Subjects' associates and co-conspirators and the scope of their activities. Based on my training

and experience, and consistent with the statements of all the confidential sources used in this

investigation, narcotics traffickers are highly reticent about meeting with unknown persons, or

discussing the full scope of their activities with outsiders to their conspiracy or with individuals

who are newly introduced as potential co-conspirators. Members of the DTO are much more likely

to discuss the nature, extent, and methods of the operation of the DTO in conversations with each

other than in conversations with outsiders or individuals who are newly introduced as potential

coconspirators.

         I am currently unaware of any other cooperating witness, confidential source, or likely

confidential source, who has information that could accomplish all of the Objectives of the

Interception.     Nevertheless, we continue to look for opportunities to develop additional

cooperating witnesses and confidential sources. If the opportunity were to arise, agents would de-

brief persons involved to determine, what, if any, information they had about the Target Subjects

and the drug-trafficking activities of their associates. In addition, investigators have indexed in

law enforcement databases certain information, such as relevant persons, vehicles, locations, and

phone numbers, in case other investigations (or confidential sources or cooperating witnesses) that




                                                27

2017.10.30




                                                                                         USAO_002021
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 28 of 42




intersect with our case. However, thus far, we have not developed other human sources of

inf01mation who are in a position to materially aid the investigation.

         In sum, the use of confidential sources or cooperating witnesses alone will not allow law

enforcement to determine the full scope of the Target Subjects' operations, including the sources

of their narcotics, their customers, their methods of transp01iing narcotics, the times of

transportation, the locations where narcotics, assets, and proceeds are stored, and how proceeds

are transported.

         3. Physical Surveillance

         As described above, I and other law enforcement officers have conducted extensive

surveillance of members of the DTO-in particular, Target Subjects Reinaldo ROMAN and

Adalberto VELAZQUEZ-since this investigation began in December 2017, including after

interceptions began over the ROMAN Phone. Physical surveillance, however, is insufficient to

achieve the Objectives oflnterception for several reasons. Most importantly, it appears that DTO

members typically engage in narcotics activity indoors, including within auto body shops owned

by Adalberto VELAZQUEZ and other members of the DTO, and within homes, where agents

cannot surveil them. For example, as stated above, after intercepting a call where it appeared

VELAZQUEZ was going to provide narcotics to ROMAN, I performed physical surveillance and

observed ROMAN enter VELAZQUEZ's residence empty-handed and then exit VELAZQUEZ's

residence a short time later with what appeared to be a small package in a weighted plastic bag.

Because this exchange happened indoors, however, I was not able to confirm that ROMAN

received narcotics from VELAZQUEZ. Therefore, although law enforcement officers have tried



                                                28

2017.10.30




                                                                                        USAO_002022
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 29 of 42




to conduct physical surveillance of DTO members, such surveillance and monitoring is not a

 reasonable alternative to intercepting wire communications. As discussed above, for example,

 VELAZQUEZ uses, or is expected to use, Target Cellphone-I, and "Tone" uses, or is expected to

use, Target Cellphone-2, to communicate regarding the Target Offenses, and these

communications are not amenable to physical surveillance. Thus, through physical surveillance,

we have not been able to fully identify the individuals participating in the Target Offenses,

including "Tone," the user of Target Cellphone-2.

         Finally, generally speaking, physical surveillance in and of itself is useful mainly in

generating information concerning the identity of an individual, where he or she resides, location

he or she frequents, and the identities of the persdns with whom he or she meets. However, it

provides limited direct evidence of the significance of the meetings. When used in conjunction

with wire interception, however, physical surveillance has proved to be a useful investigative

technique. It is expected that the information that can be obtained from the interception of

communications over the Target Cellphones will help law enforcement locate the identified Target

Subjects and to identify additional Target Subjects, thereby enhancing the prospects for fruitful

physical surveillance. In addition, with the knowledge provided beforehand by wire surveillance

that a meeting is to take place at a given location or that proceeds or narcotics will travel over a

certain route, it may be possible to establish physical surveillance at that location or on that route

in advance, thus minimizing the risks of discovery inherent in following Target Subjects or

remaining at targeted locations for extended periods of time.




                                                 29
2017.10.30




                                                                                            USAO_002023
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 30 of 42




         5. Geolocation Information

         The DEA has obtained the following judicial orders (the "Geo location Orders") authorizing

agents to obtain geolocation information for certain of the Target Subjects: on or about January

 16, 2018, the Honorable Herny B. Pitman, United States Magistrate Judge for the Southern District

of New York, issued a warrant for cellphone location information associated with phone number
                                    I




917-443-5128, believed to belong to Target Subject Antonio BURGOS; on or about April 26,

2018, the Honorable Ona T. Wang, United States Magistrate Judge for the Southern District of

New York, issued search warrants for the use of a tracking device on two vehicles-one believed

to be used by Target Subject Adalberto VELAZQUEZ and one believed to be used by Target

Subject Reinaldo ROMAN; on or about May 17, 2018, the Honorable Barbara C. Moses, United

States Magistrate Judge for the Southern District of New York, issued a warrant for cellphone

location information associated with phone number 646-659-7129, believed to belong to Target

Subject Reinaldo ROMAN; on or about July 17, 2018, the Honorable Debra Freeman, United

States Magistrate Judge for the Southern District of New York, issued warrants for cellphone

location information associated with phone number 787-975-4176, believed to belong to Target

Subject Adalberto VELAZQUEZ, and phone number 646-659-7129, believed to belong to Target

Subject Reinaldo ROMAN; on or about July 17, 2018, the Honorable Debra Freeman, United

States Magistrate Judge for the Southern District of New York, issued search warrants for the use

of a tracking device on two vehicles-one believed to be used by Target Subject Adalbe1io

VELAZQUEZ and one believed to be used·by Target Subject Reinaldo ROMAN; and on or about

November 20, 2018, the Honorable Henry B. Pitman, United States Magistrate Judge for the



                                                30

2017.10.30




                                                                                         USAO_002024
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 31 of 42




 Southern District of New York, issued a warrant for cellphone location information associated

with phone number 929-303-0111-i.e., Target Cellphone-2-believed to belong to Target

 Subject FNU LNU, a/k/a "Tone."

         The Geolocation orders have furthered the objectives of the investigation, by, for example,

assisting agents in identifying Target Subjects and the places the Target Subjects go to engage in

the Target Offenses. However, for reasons similar to those discussed above with respect to

physical surveillance, geolocation information is not a reasonable alternative to intercepting wire

communications. While geolocation information can provide valuable information regarding the

location of meetings and where the Target Subjects go before and after they meet with one another

or other individuals, the geolocation information is unable to provide information on any unknown

person or persons who are meeting with the Target Subjects or the precise nature of the meetings,

nor help law enforcement differentiate which locations are visited for innocuous reasons and which

are visited in connection with criminal activities. For example, the DTO appears to use the

legitimate businesses, such as Auto Body Shop-1, to further the DTO' s illegal narcotics activity,

making it difficult to determine whether members of the DTO are engaged in legitimate or illegal

activity when they are in those locations.        Accordingly, geolocation information without

accompanying interception, will not enable agents to achieve all of the Objectives of the

Investigation.

         6. Telephone Records and Pen Registers

         In connection with this investigation, agents have used subpoenas and court orders to

obtain records of voice and electronic communications occurring over the Target Cellphones, as



                                                31

2017.10.30




                                                                                          USAO_002025
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 32 of 42




 well as other phones that have been in contact with the Target Cellphones. However, telephone

 records provide only limited info1mation. These methods will not enable law enforcement to

 identify with certainty the persons involved in committing the Target Offenses, nor will they reveal

the extent and nature of the activities of the DTO. Furthermore, the use of calling cards and

telephone access numbers often hides the ultimate numbers called, thereby preventing law

enforcement from learning to whom a Target Subject is speaking.

         Moreover, I know from my training and experience that the use of fictitious subscriber

information is a common practice of narcotics traffickers used to prevent law enforcement from

immediately obtaining their identities.       Furthermore, toll records, unlike the interceptions

requested herein, do not provide real time evidence of the content of communications, which is an

essential tool not only in providing opportunities to identify the DTO's members and interdict its

activities, but also to be used as evidence of the commission of those activities. It is only through

the combination of wire and electronic surveillance, visual surveillance, and other investigative

tools that we expect to identify fully the nature and scope of the DTO.

         8. Grand Jury Process

         The use of grand jury subpoenas does not at this time appear to be a viable means to. achieve

the Objectives of the Interception.      The issuance of grand jury subpoenas to targets of the

investigation at this stage would be counterproductive. The issuance of a grand jury subpoena

would tip off the recipient of the subpoena as to the existence of the investigation. The recipient

of the subpoena would likely inform his/her criminal associates, thereby making the targets

conscious of law enforcement and more likely to change their present habits and methods to avert



                                                  32

2017.10.30




                                                                                            USAO_002026
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 33 of 42




further law enforcement detection. If the recipient of a grand jury subpoena chose to testify, the

need to immunize such a witness, who would most likely be a lower-level member of the DTO,

could make later use of the witness at trial against his/her supervisors more difficult because the

incentive to assist law enforcement would be diminished in the absence of charges and a possible

prison sentence for failure to provide complete and truthful information.

         9. Search Warrants

         On or about May 10, 2018, the Honorable Gabriel W. Gorenstein, United States Magistrate

Judge for the Southern District of New York, issued a warrant to search an auto body shop located

at 1432 Blondell Avenue in the Bronx ("Auto Body Shop-2"). The search warrant was obtained

after a 911 caller stated that individuals armed with guns were inside Auto Body Shop-2 packaging

narcotics, and after responding, NYPD officers observed individuals throwing what appeared to

be narcotics over a fence in order to evade detection. The narcotics recovered around the premises

of Auto Body Shop-2 and inside Auto Body Shop-2 totaled approximately one kilogram of

cocaine, 746 grams of heroin, and 224 grams of marijuana. A gun was also recovered inside Auto

Body Shop-2. Three individuals were found inside Auto Body Shop-2 and arrested-Hector

Villanueva, Annel Abrehante, and Luis Menendez. Villanueva, Abrehante, and Menendez are

currently charged in the Indictment, 17 Cr. 481 (WHP).

         Based on prior law enforcement surveillance, Hector Villanueva was identified as an

associate of Target Subject Adalberto VELAZQUEZ. Specifically, VELAZQUEZ was observed

on multiple occasions visiting Auto Body Shop-2, which was a suspected location for packaging

and selling large quantities of narcotics.



                                               33

2017.10.30




                                                                                         USAO_002027
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 34 of 42




         The DEA and other law enforcement agents will continue to use search warrants in this

investigation where appropriate.     However, based on my training and experience, and my

familiarity with this investigation to date, I believe that additional search warrants are not

appropriate at this stage of the investigation. Although the investigation has identified certain

locations where the Target Subjects are believed to conduct their narcotics activities, agents do not

know all such locations, nor do agents know when these transactions are set to take place.

Moreover, execution of a residential search warrant might tip off the Target Subjects as to the

existence of the investigation.

         10. Arrests

         As discussed above, on or about May 10, 2018, Hector Villanueva, Annel Abrehante, and

Luis Menendez were airested inside Auto Body Shop-2, and are currently charged in the

Indictment, 17 Cr. 481 (WHP). None of the three defendants is cuTI'ently cooperating with the

broader investigation. Moreover, on or about November 12, 2018, Angel MARTINEZ was

aTI'ested in possession of suspected heroin that he received from Target Subject VELAZQUEZ on

behalf of his mother, Target Subject ANDINO. MARTINEZ was released and is not presently

charged with a crime.       MARTINEZ is also not currently cooperating with the broader

investigation. Even if one of these individuals decides to cooperate, I believe, based on my

training, experience, and familiarity with this investigation, that these defendants would not be

able to offer information sufficient to accomplish the goals of this investigation. Because DTOs

are compartmentalized, and because specific individuals within a DTO often interact with only a

very limited number of other DTO members, I do not believe that these sources of information



                                                34

2017.10.30




                                                                                          USAO_002028
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 35 of 42




would be able to provide actionable intelligence that law enforcement could use to thwart the

DTO's activities, including its operations in other states and countries.

         Furthermore, arresting additional Target Subjects and attempting to obtain their

cooperation in investigating the activities of their criminal associates would be premature and

counterproductive to the ultimate goals of the investigation at this time. If the Target Subjects

were arrested, other co-conspirators would likely be alerted to the existence of the investigation

and would take defensive measures that would seriously jeopardize the investigation. These risks

of failure in attempting to obtain the Target Subjects' cooperation at this stage of the investigation

greatly outweigh any likely benefits, and make this investigative technique unavailable.

         11. Trash Searches

         Trash searches are also not a reasonable alternative to wire surveillance. Although agents

have identified locations in the Bronx, New York, where Target Subjects operate, trash searches

are not a feasible method of investigation. In the commercial and residential buildings where the

Target Subjects reside and operate, trash searches are often not fruitful due to the nature of those

buildings (where trash is oftentimes combined with that of other apartments and buildings).

Furthermore, based on my training and experience, I know that trash searches as a general matter

are not effective in fully identifying the participants and scope of a narcotics trafficking and money

laundering conspiracy.

         12. Prior Wiretaps

         As discussed above, in the course of this investigation, this Court issued an order on

October 18, 2018 authorizing the interception of communications over the ROMAN Phone, and



                                                 35
2017.10.30




                                                                                           USAO_002029
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 36 of 42




 an order of November 1, 2018 authorizing the interception of communications over Target

 Subject-1. Communications intercepted pursuant to the October 18 Order and the November 1

 Order have enabled law enforcement agents to discern the cellular phone numbers used by

 additional Target Subjects and gain some insight into their roles in the DTO's operations. For

 example, through the October 18 Order, agents confirmed, among other things, that Target

Cellphone-1 is used by Adalberto VELAZQUEZ, and that VELAZQUEZ appears to be supplying

ROMAN with narcotics. Moreover, through the November 1 Order, agents were able to identify

"Tone" as one of VELAZQUEZ's possible suppliers. Agents also learned the identity of several

of VELAZQUEZ and ROMAN's customers through interceptions conducted pursuant to the

October 18 Order and November 1 Order. These interceptions have been extremely valuable and

demonstrate the significant investigative value of the interceptions requested herein.

         Thus far, however, the wire interceptions obtained in connection with the October 18 Order

and the November 1 Order have not allowed agents to accomplish the goals of this investigation,

which include identifying the Target Subjects' sources of supply for controlled substances, all the

locations where members of the DTO engage in the Target Offenses, and all the members of the

DTO. Because "Tone" appears to be VELAZQUEZ's supplier, and thus appears to be higher

within the organizational structure of the DTO, intercepting communications occurring over

Target Cellphone-2, while continuing to intercept communications occurring over Target

Cellphone-1, will further the investigation, and will allow law enforcement to identify other

members of the DTO in this District and the surrounding region, learn where and when these local

Target Subjects are working and traveling to commit the Target Offenses (and perform



                                                36

2017.10.30




                                                                                         USAO_002030
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 37 of 42




 surveillance of them), gather further evidence of the commission of the Target Offenses, and

 further discern the routes and methods of narcotics transp01iation, packaging, and distribution used

 bytheDTO.

IV. Ancillary Investigative Orders

         I respectfully submit the following additional facts and circumstances in support of the

Government's Application for certain ancillary investigative orders necessary to effectuate the

purposes of the Order of Interception and the needs of this Investigation.

     A. Order to Service Provider

         1. Technical Assistance to Accomplish the Interception

         Consistent with 18 U.S.C. § 2518(4), to effectuate the Order oflnterception, the DEA will

require the Service Provider for the Target Cellphones, and any Successor Service Provider for the

Target Cellphones, to furnish the technical assistance necessary to accomplish the interception

unobtrusively and with a minimum of interference with services to the persons whose

communications are to be intercepted, and maintain service to the Target Cellphones for the period

of interception and any extensions thereto. Reasonable expenses incuned pursuant to this activity

will be processed for payment by the DEA.

         2. Pen Register and Trap and Trace Information

         The pen register and trap and trace information sought in the Government's Application

(incorporated by reference but for the sake of brevity not repeated herein) is needed to identify

who is calling, and who is being called from, the Target Cellphones. This information is relevant

to the investigation in this matter, and indeed is essential to assist in achieving the Objectives of

the Interception.

                                                 37

2017.10.30




                                                                                           USAO_002031
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 38 of 42




         3. Geolocation Information and Delayed Notice and Return

         Providers of cellular telephone service generally have technical capabilities that allow them

to collect and generate information about the locations of the cellular telephones to which they

provide service. The most common geolocation information consists of (i) cell-site data, also

known as "tower/face information" or cell tower/sector records; and (ii) E-911 Phase II data, also

known as GPS data or latitude-longitude data. Cell-site data identifies the cell towers (i.e., antenna ·

towers covering specific geographic areas) that receive a radio signal from the cellular telephone

and, in some cases, the sector (i.e., 120° face) of the towers to which the telephone connects. E-911

Phase II data provides relatively precise location information about the cellular telephone itself,

either via GPS tracking technology built into the phone or by triangulating on the device's signal

using data from several of the provider's cell towers. In some instances the service provider may

send a signal to the cellphone to facilitate or trigger the generation and collection of geolocation

information.

         I respectfully submit there is probable cause to believe that the location of the Target

Cellphones at times determined by investigators during the authorized period of interception, and

information regarding the location of the Target Cellphones during the 60 days preceding the date

that the order is entered (the "Requested Location Information"), will constitute evidence of the

Target Offenses.     Prospective (real-time) location information will assist in achieving the

Objectives of the Interception by allowing location of, and as appropriate, the surveillance of, the

Target Cellphones and their users, at times relevant to the commission of the Target Offenses. As

to historical location information, as explained in detail above; "Tone" has used Target Cellphone-



                                                 38

2017.10.30




                                                                                            USAO_002032
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 39 of 42




 2 to discuss dropping off a sample of narcotics to, and receiving payment for previous deliveries

 of narcotics from, VELAZQUEZ. There is thus probable cause to believe that the historical

 location information for the past 60 days will assist in determining where "Tone" has been

 obtaining his narcotics for purposes of resale.

         No physical installation of a tracking device, as discussed in Fed. R. Crim. P. 41(e)(2)(C),

will be required; this information will be provided by means available to the Service Provider. But

to the extent this request is otherwise deemed to fall within the confines of that rule, it is further

requested, pursuant to 18 U.S.C. § 3103a(b) and Rule 41(f)(3), that the Court authorize delay of

notice of the acquisition of the geolocation infmmation until 120 days after the date of the Court's

order authorizing that acquisition. It is also requested that the return on the warrant for geolocation

information under Rule 41(f) be made, by analogy to the requirements for a tracking warrant,

within 10 days after acquisition of the geolocation information (including any extensions) has

ended, under seal. Delay of notice is justified under 18 U.S.C. § 3103a(b) and Rule 41(f)(3)

because, e.g., narcotics traffickers very frequently resort to violence among themselves, against

suspected cooperators, and occasionally against investigating officers; and further, if narcotics

suspects (certain of whom have ties with other countries) learn they are under investigation, they

can easily dispose of evidence and contraband, flee, or go under cover to avoid arrest and

prosecution. Certainly if the users of the Target Cellphones learn that geolocation information for

the Target Cellphones have been provided to law enforcement authorities, they may be expected

to take immediate measures to thwart the investigation.




                                                   39

2017.10.30




                                                                                            USAO_002033
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 40 of 42




         4. Non-Disclosure

         For the reasons discussed herein, it is necessary that the Service Provider and any Successor

 Service Provider and their respective agents and employees not disclose or cause the disclosure of

the Order to Service Provider to any person other than those of their agents and employees who

require said information to accomplish the interception ordered, and that, in particular, the Service

Provider and any Successor Service Provider and their respective agents and employees shall in

no event make such disclosure to the telephone user involved, or to any actual or potential

interceptee.

         5. Successor Service Provider

         As discussed above, because a cellphone user can change the service provider that provides

service to a particular cellphone, it is important, to avoid interruption in the execution of the Order

of Interception and ancillary orders requested, that the Order to Service Provider be immediately

applicable to any Successor Service Provider without the delay attendant upon obtaining a new

order of this comi. To effectuate the Order oflnterception and ancillary orders requested, it is also

necessary for the Service Provider and any Successor Service Provider to inform the DEA

immediately if the service provider changes during the course of the Interception Period, or if the

information needed to change Service provider, e.g., IMS] or telephone numbers for the Target

Cellphones are supplied to another service provider.

    B. Order for Expedited Provision of Information Concerning Communications Devices
    Related to the Interception

         During the course of the interception the pen register and trap and trace devices discussed

above will indicate, among other things, the identifying numbers (e.g., telephone numbers) of


                                                 40

2017.10.30




                                                                                            USAO_002034
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 41 of 42




telephones and communications devices calling, or being called via, the Target Cellphones. To the

 extent new numbers surface during the interception it will be essential to obtain as quickly as

possible subscriber and service information for those numbers to permit identification of the users

of those numbers and pertinent further investigation. This type of information is available under

 18 U.S.C. § 2703(d) pursuant to grand jury subpoena, administrative order, and court order or

warrant. However, because some service providers do not process grand jury and administrative

subpoenas as quickly as these circumstances require, a court order with a 24-hour time limit is

necessary to obtain the subscriber and service information sought in the Government's Application

(incorporated by reference but for the sake of brevity not repeated herein) in a timely manner. The

court order herein sought, which does not specify a particular telephone number or service

provider, will only be used for the duration of this interception for telephone numbers calling or

being called by the Target Cellphones. Pursuant to 18 U.S.C. § 2705(b), for the same reasons

discussed above, it is requested that this order include a direction that the service provider not

provide notice to the subscriber or customer as to whom information is provided (i) for six months

following the date of this order, (ii) and thereafter, without ten (10) days prior notice to the

Investigating Agency in case a further delay in providing notice is warranted ..

V. Sealing

         It is further requested that to avoid premature disclosure of the investigation, guard against

flight of suspects or the loss of evidence, and to better ensure the safety of agents and others, this

Application, including the Affidavit and accompanying proposed orders, as well as any Periodic

Repmis, be sealed and placed in the custody of the United States Attorney's Office for the Southern



                                                  41

2017.10.30




                                                                                             USAO_002035
      Case 1:19-cr-00116-KMW Document 80-1 Filed 09/30/19 Page 42 of 42




District of New York until ordered unsealed by the Court or by another judge of competent

jurisdiction, except that copies of the Order of Interception, Order to Service Provider, and

ancillary orders requested herein may be provided to the DEA and to the Government, and be

served on service providers as may be necessary to effect the order's purpose.




                                             Task Force Officer
                                             Drug Enforcement Administration

Sworn to before me this
29th day ofNovember, 2018




 HE HONORABLE J. PAUL OETKEN
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORI(




                                               42

2017.10.30




                                                                                   USAO_002036
